FILED: NEW YORK COUNTY CLERK 05/20/2019 01:08 PM                              INDEX NO. 652987/2019
NYSCEF DOC. NO. 4Case   1:19-cv-05577-KPF Document 1-6 Filed 06/17/19 Page 1 of 16
                                                                       RECEIVED  NYSCEF: 05/20/2019




                                           Exhibit 3
FILED: NEW YORK COUNTY CLERK 05/20/2019 01:08 PM                              INDEX NO. 652987/2019
NYSCEF DOC. NO. 4Case   1:19-cv-05577-KPF Document 1-6 Filed 06/17/19 Page 2 of 16
                                                                       RECEIVED  NYSCEF: 05/20/2019
FILED: NEW YORK COUNTY CLERK 05/20/2019 01:08 PM                              INDEX NO. 652987/2019
NYSCEF DOC. NO. 4Case   1:19-cv-05577-KPF Document 1-6 Filed 06/17/19 Page 3 of 16
                                                                       RECEIVED  NYSCEF: 05/20/2019
FILED: NEW YORK COUNTY CLERK 05/20/2019 01:08 PM                              INDEX NO. 652987/2019
NYSCEF DOC. NO. 4Case   1:19-cv-05577-KPF Document 1-6 Filed 06/17/19 Page 4 of 16
                                                                       RECEIVED  NYSCEF: 05/20/2019
FILED: NEW YORK COUNTY CLERK 05/20/2019 01:08 PM                              INDEX NO. 652987/2019
NYSCEF DOC. NO. 4Case   1:19-cv-05577-KPF Document 1-6 Filed 06/17/19 Page 5 of 16
                                                                       RECEIVED  NYSCEF: 05/20/2019
FILED: NEW YORK COUNTY CLERK 05/20/2019 01:08 PM                              INDEX NO. 652987/2019
NYSCEF DOC. NO. 4Case   1:19-cv-05577-KPF Document 1-6 Filed 06/17/19 Page 6 of 16
                                                                       RECEIVED  NYSCEF: 05/20/2019
FILED: NEW YORK COUNTY CLERK 05/20/2019 01:08 PM                              INDEX NO. 652987/2019
NYSCEF DOC. NO. 4Case   1:19-cv-05577-KPF Document 1-6 Filed 06/17/19 Page 7 of 16
                                                                       RECEIVED  NYSCEF: 05/20/2019
FILED: NEW YORK COUNTY CLERK 05/20/2019 01:08 PM                                              INDEX NO. 652987/2019
NYSCEF DOC. NO. 4Case      1:19-cv-05577-KPF Document 1-6 Filed 06/17/19 Page 8 of 16
                                                                          RECEIVED  NYSCEF: 05/20/2019




         JAMS
         --------------------------------------------------------x
         CONNIE RODRIGUEZ, on behalf of herself
         and others similarly situated,
                                                                         DETAILED STATEMENT OF
                               Claimant,
                                                                         CLAIM
                 v.

         MANHATTAN RIVER GROUP, LLC,
         JERALD TENENBAUM, JOSH ROSEN,
         and ANDREW WALTERS,

                                Respondents.
         --------------------------------------------------------x


         Claimant Connie Rodriguez alleges as follows:

                                                        BACKGROUND

                 1.       On July 6, 2017, Claimant filed a lawsuit in the United States District Court for

         the Southern District of New York that alleged substantially similar claims to those contained in

         this detailed statement of claim.

                 2.       On August 8, 2017, Respondents submitted a letter to the Court seeking to compel

         arbitration of Claimant’s claims pursuant to an arbitration agreement.

                 3.       Thereafter, Claimant dismissed her lawsuit without prejudice in order to pursue

         arbitration.

                                                            PARTIES

                 4.       All Respondents are hereinafter collectively referred to as “Respondents.”

                 5.       Respondent Manhattan River Group, LLC is a New York corporation that owns

         and operates La Marina Restaurant/Nightclub located in Inwood, NY.

                 6.       Upon information and belief, Manhattan River Group, LLC has an annual gross

         volume of sales in excess of $500,000.




                                                                     1
FILED: NEW YORK COUNTY CLERK 05/20/2019 01:08 PM                                              INDEX NO. 652987/2019
NYSCEF DOC. NO. 4Case    1:19-cv-05577-KPF Document 1-6 Filed 06/17/19 Page 9 of 16
                                                                        RECEIVED  NYSCEF: 05/20/2019




                 7.      Manhattan River Group, LLC is owned and operated by, inter alias, Respondents

         Jerald Tenenbaum and Josh Rosen (the “Owner Respondents”).

                 8.      The Owner Respondents exercise sufficient control of the restaurant’s ‘day to day

         operations to be considered Claimant’s employer under the FLSA and New York law.

                 9.      The Owner Respondents are actively involved in managing the restaurant.

                 10.     The Owner Respondents are often present at the restaurant overseeing the

         restaurant’s operations.

                 11.     The Owner Respondents have ultimate authority over all decisions at the

         restaurant, and they frequently consult with the restaurant’s general managers to discuss day-to-

         day issues.

                 12.     The Owner Respondents played a role in determining the payroll practices that are

         the subject of the instant action.

                 13.     To the extent the restaurant maintains payroll records, the Owner Respondents are

         responsible for the maintenance of such records.

                 14.     Respondent Andrew Walters is a Director of Nightlife at La Marina.

                 15.     Claimant Connie Rodriguez worked for Respondents as a bartender in the

         summer of 2016 and for several days in 2017, until she was terminated.

                                                       FACTS

                                              Wage and Hour Allegations

                 16.     Respondents knew that nonpayment of minimum wage would economically

         injure Claimant and violated federal and state laws.

                 17.     Claimant worked as a bartender at the beach section of La Marina Restaurant

         during the summer months of 2016 and for a few days in 2017.




                                                         2
FILED: NEW YORK COUNTY CLERK 05/20/2019 01:08 PM                                          INDEX NO. 652987/2019
NYSCEF DOC. NO. 4Case   1:19-cv-05577-KPF Document 1-6 Filed 06/17/19 Page 10 of 16
                                                                       RECEIVED   NYSCEF: 05/20/2019




                18.     During Claimant’s working season, she typically worked weekends, Friday

         through Sunday, and Mondays on long weekends.

                19.     Claimant’s shifts often lasted longer than 10 hours, starting at 11:00 a.m. and

         continuing past midnight.

                20.     Respondents did not pay Claimant any hourly wage. Her sole compensation was

         the tips she received from customers.

                21.     Respondents did not give Claimant weekly wage statements outlining her pay, as

         required by the New York Labor Law.

                22.     Respondents did not give Claimant the Notice and Acknowledgement of Pay form

         required by the New York Labor Law.

                23.     Respondents issued and IRS form W2 to Claimant for the year 2016. The W2

         reflected wages paid to Claimant even Claimant received no wages at all. Upon information and

         belief, Respondents filed this W2 with the IRS.

                24.     Respondents committed the foregoing acts willfully and against Claimant, the

         FLSA Collective Claimants, and the Class members.

                                     Sex Harassment/Wrongful Termination

                25.     Respondent Andrew Walters frequently made unwelcome sexual advances toward

         Claimant.

                26.     For example, before the July 4th weekend in 2016, Claimant informed Walters

         that she would be out of town for the weekend.

                27.     Respondent Walters told Claimant that if she took the weekend off, she would not

         have at job at La Marina when she returned.




                                                           3
FILED: NEW YORK COUNTY CLERK 05/20/2019 01:08 PM                                            INDEX NO. 652987/2019
NYSCEF DOC. NO. 4Case    1:19-cv-05577-KPF Document 1-6 Filed 06/17/19 Page 11 of 16
                                                                        RECEIVED   NYSCEF: 05/20/2019




                 28.      Respondent Walters ultimately changed his mind, and explained to Claimant in

         substance, “Don’t worry about. It’s just that the weekend will suck without you. I have a way of

         falling in love with people, but then I get over it.”

                 29.      Respondent Walters often touched Claimant inappropriately, including putting his

         arm around Claimant in a sexual manner.

                 30.      Claimant consistently told Respondent Walters not to touch her.

                 31.      On one occasion, Respondent Walters propositioned Claimant to join him on a

         trip to Asia.

                 32.      Claimant refused Respondent Walters’ proposition.

                 33.      Respondent Walters often invited Claimant to a bar “near [his] apartment” in the

         Meatpacking District.

                 34.      Claimant consistently refused and made clear that Respondent Walters’ advances

         were unwelcome.

                 35.      After the summer of 2016, Claimant and Respondent Walters went their separate

         ways, but Respondent Walters began to follow Claimant on Instagram.

                 36.      When Claimant returned to work at La Marina on or about the weekend of May

         26, 2017, Respondent Walters explained to Claimant how upset he was that Claimant was

         together with her boyfriend, something he presumably learned on Instagram. Respondent Walters

         stated, “I’m not even going to small talk with you anymore, because you’re basically wifed up.”

                 37.      Respondent Walters later stated that he was “just kidding” and attempted to hug

         Claimant.

                 38.      Given that Respondent Walters was Claimant’s direct supervisor and the manager

         of the entire part of the restaurant at which Claimant worked, Respondent Walters’ harassing




                                                             4
FILED: NEW YORK COUNTY CLERK 05/20/2019 01:08 PM                                              INDEX NO. 652987/2019
NYSCEF DOC. NO. 4Case    1:19-cv-05577-KPF Document 1-6 Filed 06/17/19 Page 12 of 16
                                                                        RECEIVED   NYSCEF: 05/20/2019




         behavior caused Claimant stress and embarrassment and made her working environment

         extremely difficult.

                39.      Later that evening, Claimant was at her bar talking with a security guard named

         Bruno. The restaurant was extremely quiet, as the usual evening traffic had not yet arrived.

                40.      During this conversation, Respondent Walters abruptly charged at Claimant and

         shouted, in front of anyone present, “"What are you gonna do, play with your pussy all day? Go

         do something go help the other bartenders. What are you, retarded?"

                41.      Claimant was humiliated by Respondent Walters’ comments. Nevertheless, she

         finished her shift without incident.

                42.      The following Sunday May 28, Claimant arrived at work for her shift.

                43.      While Claimant was setting up, Respondent Walters crept up behind her and

         stood inappropriately close to her saying nothing while she worked for several minutes.

                44.      At 7:00 p.m. that evening, a security guard summoned Claimant and told her she

         was being escorted off of the property.

                45.      When Claimant asked why she was being escorted off of the property, the security

         guard simply stated that management instructed him to do so and that Claimant would have to

         speak with John Markowitz, the restaurant’s manager, on Friday.

                46.      Claimant was again humiliated by Respondents’ sick behavior and by the fact that

         she was being publicly escorted off of the property like a criminal.

                47.      The following Friday, Claimant met with John Markowitz. Claimant told Mr.

         Markowitz about Respondent Walters’ egregious behavior. Mr. Markowitz did nothing to correct

         the issue. He tried to convince Claimant not to be offended at having been escorted out of the




                                                           5
FILED: NEW YORK COUNTY CLERK 05/20/2019 01:08 PM                                             INDEX NO. 652987/2019
NYSCEF DOC. NO. 4Case   1:19-cv-05577-KPF Document 1-6 Filed 06/17/19 Page 13 of 16
                                                                       RECEIVED   NYSCEF: 05/20/2019




         restaurant by security guards, because that was a regular occurrence. He then confirmed that

         Claimant’s employment was terminated.

                                      FIRST CLAIM FOR RELIEF
                          (FLSA Minimum Wage Violations, 29 U.S.C. §§ 201, et seq.)

                48.      Claimant realleges and incorporates by reference all preceding paragraphs as if

         they were set forth again herein.

                 49.     At all relevant times, Respondents have been, and continue to be, “employers”

         engaged in interstate “commerce” and/or in the production of “goods” for “commerce,” within

         the meaning of FLSA, 29 U.S.C. § 203. At all relevant times, Respondents have employed

         “employee[s]” including Claimant.

                 50.     At all relevant times, Respondents operated under a decision, policy and plan, and

         under common policies, programs, practices, procedures, protocols, routines and rules of

         willfully failing and refusing to pay service employees at the minimum wage and willfully

         failing to keep records required by the FLSA.

                 51.     Claimant seeks damages in the amount of their respective unpaid minimum wage

         compensation, liquidated (double) damages as provided by the FLSA for minimum wage

         violations, attorneys’ fees and costs, pre- and post-judgment interest, and such other legal and

         equitable relief as this tribunal deems just and proper.

                                      SECOND CLAIM FOR RELIEF
                                    (New York Minimum Wage Violations
                             New York Minimum Wage Act, N.Y. Stat. § 650 et seq.,
                                N.Y. Comp. Codes R. & Regs. tit. 12, § 146-1.4)

                 52.     Claimant realleges and incorporates by reference all preceding paragraphs as if

         they were set forth again herein.




                                                           6
FILED: NEW YORK COUNTY CLERK 05/20/2019 01:08 PM                                             INDEX NO. 652987/2019
NYSCEF DOC. NO. 4Case   1:19-cv-05577-KPF Document 1-6 Filed 06/17/19 Page 14 of 16
                                                                       RECEIVED   NYSCEF: 05/20/2019




                 53.     Respondents knowingly paid the Claimant less than the New York minimum

         wage as set forth in N.Y. Lab. Law § 652 and supporting regulations of the New York State

         Department of Labor.

                 54.     As a result of Respondents’ willful and unlawful conduct, Claimant is entitled to

         an award of damages, including liquidated damages, in amount to be determined at trial, pre- and

         post-judgment interest, costs and attorneys’ fees, as provided by N.Y. Lab. Law § 663.

                                      THIRD CLAIM FOR RELIEF
                           (New York Notice Requirements, N.Y. Lab. L. §§ 195, 198)

                 55.     Claimant realleges and incorporates by reference all preceding paragraphs as if

         they were set forth again herein.

                56.      Respondents did not provide Claimant the correct notices and/or statements

         required by N.Y. Lab. Law § 195.

                 57.     As a result of Respondents’ unlawful conduct, Claimant is entitled to an award of

         damages in amount to be determined at trial, pre- and post-judgment interest, costs and attorneys’

         fees, as provided by N.Y. Lab. Law § 663.

                                     FOURTH CLAIM FOR RELIEF
                       (New York Spread of Hours Provisions, N.Y. Lab. L. § 650 et seq.,
                               N.Y. Comp. Code R. & Regs. tit. 12, § 146-1.6)

                 58.     Claimant realleges and incorporates by reference all preceding paragraphs as if

         they were set forth again herein.

                 59.     Claimant had workdays that lasted more than ten (10) hours.

                 60.     Respondents willfully and intentionally failed to pay Claimant one hour’s pay at

         the basic New York minimum hourly wage rate when their workdays lasted more than ten (10)

         hours, as required by New York law.




                                                         7
FILED: NEW YORK COUNTY CLERK 05/20/2019 01:08 PM                                              INDEX NO. 652987/2019
NYSCEF DOC. NO. 4Case   1:19-cv-05577-KPF Document 1-6 Filed 06/17/19 Page 15 of 16
                                                                       RECEIVED   NYSCEF: 05/20/2019




                 61.     As a result of Respondent’ willful and unlawful conduct, Claimant is entitled to

         an award of damages, including liquidated damages, in an amount to be determined at trial, pre-

         and post-judgment interest, costs and attorneys’ fees, as provided by N.Y. Lab. Law § 663.

                                          FIFTH CLAIM FOR RELIEF
                                    (Internal Revenue Code, 26 U.S.C. § 7434)

                 62.     Claimant realleges and incorporates by reference all preceding paragraphs as if

         they were set forth again herein.

                 63.     Respondents willfully filed W-2 forms that were fraudulent with respect to

         Claimant’s income.

                 64.     As a result of Respondents’ unlawful conduct, Claimant is entitled to an award of

         damages equal to the greater of $5,000 or the sum of his/her actual damages.

                                        SIXTH CLAIM FOR RELIEF
                               (New York City Human Rights Law (“NYCHRL”)
                            N.Y. Admin. L. §§ 8-101 et seq. – Gender Discrimination)

                 65.     Claimant realleges and incorporates by reference all preceding paragraphs as if

         they were set forth again herein.

                 66.     In violation of the NYCHRL, Respondents discriminated against Claimant on the

         basis of her gender.

                 67.     As a direct and proximate consequence of Respondents’ discrimination, Claimant

         has suffered, and continues to suffer, substantial monetary damages, including, but not limited to,

         a loss of income, including future salary.

                 68.     Respondents’ discrimination, Claimant has suffered, and continues to suffer,

         substantial non-monetary damages, including, but not limited to, emotional distress and physical

         pain and suffering.




                                                         8
FILED: NEW YORK COUNTY CLERK 05/20/2019 01:08 PM                                                 INDEX NO. 652987/2019
NYSCEF DOC. NO. 4Case   1:19-cv-05577-KPF Document 1-6 Filed 06/17/19 Page 16 of 16
                                                                       RECEIVED   NYSCEF: 05/20/2019




                69.     Respondents’ conduct was outrageous and malicious, was intended to injure, and

         was done with reckless indifference to Claimant’s statutorily-protected civil rights.

                70.     As a result of Respondents’ unlawful conduct, Claimant is entitled to

         compensatory damages, including but not limited to lost wages and damages for emotional

         distress, punitive damages, post-judgment interest, attorneys’ fees and costs, and such other legal

         and equitable relief as this Court deems just and proper.



                                             PRAYER FOR RELIEF

                WHEREFORE, Claimant prays for relief as follows:

                A.      An award of damages, according to proof, including liquidated damages and

                        punitive damages, to be paid by Respondents;

                B.      Penalties available under applicable laws;

                C.      Costs of action incurred herein, including expert fees;

                D.      Attorneys’ fees;

                E.      Pre-judgment and post-judgment interest, as provided by law; and

                F.      Such other and further legal and equitable relief as this tribunal deems necessary,

                        just and proper.




                                                          9
